DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 
Response to Amendment
	The amendment filed 12/15/2020 has been entered.  Claims 1-3 and 5-22 remain pending.
	The previous rejections of claims 1-3 and 5-17 under 35 USC 103 as being unpatentable over Caretta et al. (US 6,540,858 B1) in view of Ogawa et al. (US 4,801,641), claims 18-19 and 21 under 35 US C103 as being unpatentable over Caretta et al. (US 6,540,858 B1) in view of Ogawa et al. (US 4,801,641) as applied to claim 1, and further in view of Collins et al. (US 4,463,120), and claims 18 and 20-22 under 35 USC 103 as being unpatentable over Caretta et al. (US 6,540,858 B1) in view of Ogawa et al. (US 4,801,641) as applied to claim 1, and further in 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5, 7-19, and 21-22 are directed to an invention not patentably distinct from claims 1-3, 13-16, and 19-28 of commonly assigned Application No. 15/776505. 
Claims 1-3 and 5, 7-19, and 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 13-28 of copending Application No. 15/776505 (referred to hereinafter as US ‘505) in view of Ogawa et al. (US 4,801,641). The copending claims recite a similar airplane tire.
	However, the copending claims do not recite the first diene elastomer is a terpolymer of ethylene, of an -olefin and of a non-conjugated diene.  Ogawa et al. teaches a rubber composed mainly of ethylene, propylene and diene in the tire tread (C1/L7-17).  The diene includes ethylidene norbornene, dicycylopentadiene or 1,4-hexadiene which are all non-conjugated (C5/L57-64).  The ethylene content is within a range of 68 ~ 85 mol% (C5/L7-18).  US ‘505 and Ogawa et al. are analogous art concerned with the same field of endeavor, namely tire compositions wherein ethylene diene rubber is used in the tread.  It would have been obvious to .   
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) It is acknowledged that Applicant requests that the double patenting be held in abeyance until one of this application and the ‘505 application is allowed.  The double patenting rejection will be withdrawn if and when the requirements are met.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bourgeois et al. (US 9,919,565 B2) teaches a tire tread which has a central rib and two lateral ribs.
Sandstrom (US 2004/0112490 A1) teaches a tire having a rubber tread.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.